                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

REGGIE ALLEN,

        Plaintiff,
                                                  Case No. 18-cv-422-bbc
   v.

DR. RICHARD HEIDORN, DR. MARY
SAUVEY, SANDRA MCARDLE, AND
GARY BOUGHTON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             12/11/2019
        Peter Oppeneer, Clerk of Court                    Date
